On behalf of our Government and
in my capacity as Chair of the Non-Aligned Movement, I
wish to extend our sincere congratulations to you,
Mr. Theo-Ben Gurirab, on your election as President of the
General Assembly. I would also like to thank you for the
kind remarks you made about my country as you assumed
your high position.
We have worked together for many decades. Thanks
in good measure to your statespersonship, as neighbours we
live together in peace and have joined hands as equals to
ensure the all-round fulfilment of both our peoples. These
experiences convince us that you will discharge your
responsibilities as President of the General Assembly in a
manner that will help humanity make our common world a
better place for all. We are pleased that you will be
working with the Secretary-General, Kofi Annan, who has
demonstrated unquestionable commitment to the realization
of the attainment of the goals of the Organization.
The Charter of this Organization and the Universal
Declaration of Human Rights provide all of us with the
vision towards which we should strive. At the time these
documents were adopted, they reflected the international
determination to ensure that the catastrophe occasioned by
the rise of fascism and Nazism should never recur. We
recall them today because we believe that the time has
come for determined measures to be taken to ensure that
they inform what happens in the common world we all
share. The central message they contain is expressed in the
words of the preamble to the Declaration:
“the peoples of the United Nations have in the Charter
reaffirmed their faith in fundamental human rights, in
the dignity and worth of the human person and in the
equal rights of men and women and have determined
to promote social progress and better standards of
life in larger freedom”.
We believe that the time has come for all of us to
ensure that we work together to reconstruct human society
in a manner consistent with this perspective. We further
believe that what we have said constitutes a particular and
historic challenge to those who occupy positions of
political leadership in the modern era, those who, like us,
will have the privilege of addressing this General
Assembly. Only time will tell whether we have the moral
and intellectual courage to rise to this challenge.
But this we feel we can say: that conditions exist in
the world today for us successfully to pursue the vision
contained in the United Nations documents to which I
have referred. What may be in short supply is the courage
of the politicians, as opposed to an abundance of good-
sounding rhetoric. What are these conditions of which we
speak? The cold war has come to an end. There is no
sign anywhere of an ideology-driven contest among
super-Powers which dictates that each should seek to
destroy the other in order to protect itself. It is true that
a number of countries still possess weapons of mass
destruction, especially nuclear weapons, which constitute
a threat. The only logical way to address this is
vigorously to sue for universal disarmament and the
destruction of such weapons.
Secondly, I believe it would be correct to say that
the overwhelming majority of countries in the world have
opted for democratic forms of government. Having
learned from their own experiences, the nations have
turned their backs on dictatorship. Of course, we cannot
say that such dictatorships do not exist or that no attempt
will be made in the future to establish them. But we can
make bold to say that these exceptions prove the rule,
rather than disprove the proposition we are trying to
advance.
The combination of these two factors should lead to
three conclusions, at least. The first is that there should be
no need on the part of any country to seek to establish
spheres of influence as a supposed necessary condition for
the advancement of its national interests.
Secondly, the very sustenance of democracy across
the globe requires that in every democratic country the
ordinary people should feel that they actually do enjoy the
right to determine their destiny. In other words, no
country should be required to restrict its exercise of this
8


right simply because some other more powerful country
dictates that this should be so.
Thirdly, these circumstances create the possibility for
a more democratic system of international governance, as
would be reflected by a correct restructuring of this very
Organization. In any case, the process of globalization
necessarily redefines the concept and the practice of
national sovereignty. The frontiers of that sovereignty are
being pushed back, especially as regards the smaller
countries of the world, such as our own. As this happens,
inevitably, so does it become necessary that a compensatory
movement take place towards the reinforcement of the
impact of these countries on the system of global
governance through the democratization of the system of
international relations.
The developments we have spoken of also suggest that
perhaps, and depending on what we all do, humanity has
never had as bright a prospect for durable world peace and
security as it does today. The mere spread of democracy
throughout the world speaks of a greater commitment
among the nations to the resolution of national and
international conflicts by peaceful means.
I am certain that when President Abdelaziz Bouteflika,
the current Chairperson of the Organization of African
Unity (OAU), addresses the Assembly, he will report on the
important decision recently taken at the Algiers summit of
the OAU to exclude from its ranks, with effect from the
next summit, all military regimes that may still exist on the
African continent. A further decision was taken to assist
such countries resolutely to move towards a democratic
system of government.
The developments on which we have commented
would suggest that the Organization has a responsibility to
focus especially on the objective contained in Article I,
paragraph 1, of its Charter, which says,
“to take effective collective measures for the
prevention and removal of threats to the peace ... and
to bring about by peaceful means, and in conformity
with the principles of justice and international law,
adjustment or settlement of international disputes or
situations which might lead to a breach of the peace”.
This, we believe, imposes a solemn and supreme
responsibility on the United Nations to work for the
prevention of conflicts and to endeavour to resolve them so
that a durable peace can be established. Sometimes, our
response to conflicts has been to wait for them to develop
into violence, and even wars, and subsequently to
intervene through costly peacekeeping operations. These,
at times, serve to freeze those conflicts, perpetuate
polarization and make their timely resolution more
difficult.
Moreover, the requirement on the United Nations to
make such interventions to prevent the outbreak of
hostilities imposes an obligation on the United Nations
that it should be seen by Governments and peoples as a
truly even-handed interlocutor and peacemaker. It can
attain this only if it works genuinely to
“develop friendly relations among nations based on
respect for the principle of equal rights and self-
determination of peoples”,
as stated in Article I, paragraph 2, of its Charter.
If indeed we are seriously committed to these critical
objectives of peace and democracy in the world, then we
have no excuse to permit the further postponement of the
meaningful restructuring of the United Nations. If we
were honest with ourselves, we would admit that what is
blocking progress is the desire to accommodate what are
perceived as new power relations, to reinstitutionalize
relations of inequality within the United Nations in an
amended form. This is based on the thesis that the
institutionalization of such relations has precedence over
the Organization’s founding principle of respect for the
principle of equal rights among the nations.
In the situation of the cold war and the prevalence
of dictatorship in many countries, the politics of power
might have been seen as the only path to survival. The
management of the world today through the exercise of
such power, however modified, will itself subvert the
objectives of democracy and peace, spawning pretenders
to the throne at global, continental and regional levels.
Simultaneously as the United Nations focuses on the
critical question of the prevention of conflict, so must it
attend to such issues as the elimination of weapons of
mass destruction, the implementation of the ban on anti-
personnel mines, the removal of mines in those countries
which face this problem and the control of the
proliferation of small arms. Of course, none of these
proposals gainsay the need for the United Nations to act
with all necessary vigour to help end all existing conflicts
of which it is seized, including those in the Democratic
Republic of the Congo, Angola, Western Sahara, East
Timor, Eritrea and Ethiopia, Kosovo and others.
9


We started off with a quotation from the Universal
Declaration of Human Rights, which speaks of affirming
the dignity and worth of the human person, the promotion
of social progress and securing a better life for all. We
argued that conditions exist for movement towards the
realization of the objectives spelt out in the Declaration. It
is a matter of common cause among all of us that the levels
of poverty, ignorance and disease that continue to afflict
billions around the globe constitute a direct denial of the
dignity and worth of the human person to which we have
committed ourselves. I am certain that we would also agree
that the process of globalization has also been accompanied
by growing inequality within and among countries. We
have also seen how movements of short-term capital have
produced disastrous economic consequences in some
countries.
As with the challenges of peace and democracy, it is
our firm belief that sufficient resources exist within the
world economy actually to address the social progress and
the better life for all for which the Universal Declaration of
Human Rights calls. Further to this, science and technology
continue to develop in such a way that it is difficult to
believe that, taken together with the large concentrations of
capital that characterize the world economy, the means do
not exist within human society to make the required impact
on poverty, ignorance and disease. Indeed, it can be argued
quite rationally that international peace, democracy and
prosperity are a necessary condition for the further rapid
growth of the world economy, and with it the further
expansion of the corporations, both small and big, which
require global markets.
Similarly, the revolution in information and
communication technology, a critical driver of the process
of globalization, both enables and calls for higher levels of
education and standards of living among the billions who
constitute the human population. However, it is clear that
there is no automatic or inherent mechanism within the
operation of the markets to enable both capital and
technology to make the sort of impact we are talking about
on all countries of the globe. When we say this we should
not be taken to mean that we are contemptuous of all that
has been said about what each country needs to do to create
the conditions conducive to investment and technology
transfers. Nor should it be taken to mean that we are
reopening the debate about the role of markets in the
allocation of resources. What we are saying is that the
functioning of the markets does not and cannot exclude
conscious interventions being made, both to increase
economic opportunities and to raise the standards of living
and the life possibilities of many in the world denied their
human dignity by the scourge of poverty.
In his interesting book Living on Thin Air, the
British author Charles Leadbeater, writes:
“The new (knowledge driven) economy needs a
mobilizing vision and institutions fashioned to make
it real. Bit by bit, our institutions are changing
through reform, reorganisation and restructuring —
but the process is much too slow, haphazard and
piecemeal — it must become more conscious,
imaginative and radical.”
Once more, the matter turns on the will of the
political leaders actually to discover among themselves
the moral and intellectual courage to do what is correct
and necessary. What is correct and necessary also requires
that in this field as well, which affects socio-economic
matters, we should review the functioning of all
multilateral institutions, including those that belong within
the United Nations family. This should be done to ensure
that these too reflect the very necessary imperative of the
democratization of the international system of governance.
The United Nations documents to which we referred
earlier give us a starting point. Accordingly, we believe
that there is no need for anyone among us to rediscover
a new vision that would inform our actions to build a new
world which affirms the dignity and worth of the human
person. What is necessary is that we match the beliefs we
profess with the necessary action.
We speak of action that will practically address the
related issues of peace, democracy and development.
I am certain that such a practical programme of
action would meet the aspirations not only of the
members of the Organization of African Unity and the
Non-Aligned Movement, of which we are a member. It
would also respond to the most deep-seated feelings of
the peoples of the developed North, who can have no
interest in conflict, oppression and poverty, even if these
occur beyond the borders of their own countries.
It also goes without saying that the democratic
systems in which we operate would also require that,
through committed advocacy, we should secure the
support of the electors for what should be a programme
of action of the United Nations for the twenty-first
century.
10


The evolution of human society has presented the
world leaders who will stand at this rostrum with new
possibilities to move our globe a giant step forward towards
a new actuality, of which the poor and the powerless dream
every day. We will be betraying those millions if we do not
act to turn their dream into reality. Let future generations
not say that because of the force of inertia we failed to act.




